Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-14 directed to a method non-elected without traverse.  Accordingly, claims 6-14 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6-14: Cancel
Allowable Subject Matter
Claims 1, 3, 5, 15 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of Herrmann (US Pub 20090212035) does teach a silicide-based composite material comprising a silicide of Mo, 27wt% Si3N4, 8wt% Y2O3, and no (i.e. 0wt%) of any (which would include those claimed) impurities, the art does not teach the presence of CeO2 or that CeO2 and Y2O3 being in the individual amounts claimed.

As such, even if there is art, such as Mikijelj (US Pub 20120190530) as cited in the previous Office Action, that may disclose CeO2 as a rare earth sintering aid for SI3N4 ceramics, the portion of Hermann discussing additional rare earths and even proportion amounts, is explicitly directed to other types of rare earth sintering aids and not CeO2. 
Further, even if one having ordinary skill attempted to argue that because Herrmann teaches Si3N4 ceramic wherein additional rare earth sintering aids can be added with their Y2O3 and Mikijelj discloses rare earth CeO2 being a suitable sintering aid in Si3N4 ceramics, CeO2 would have been obvious, this could not necessarily be done with any reasonable expectation of success. Specifically, it is noted for the record that the materials in both references are different, more specifically, the majority of Mikijeli’s material using CeO2 is Si3N4 whereas Herrmann’s material to be sintered is majority MoSi2. As such, even if CeO2 is a useful sintering material for a Si3N4 ceramic made mainly of Si3N4, there is nothing in either reference that would indicate the effectiveness or success of CeO2 as a sintering aid when the material includes mainly silicide with very little Si3N4. 
Additionally, regardless of the above, even if one attempted to combine Y2O3 with CeO2, the references simply do not disclose the individual amounts of Y2O3 and CeO2 as claimed. Instead, Herrmann only teaches ratio proportions of Y2O3 and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784